 In the Matter of ARMOURANDCOMPANY, EMPLOYERandMEAT ANDPROVISION DRIVERS UNION,LOCAL No. 626, AFL,PETITIONERIn the Matter of ARMOUR AND COMPANY, EMPLOYERandAMALGAMATEDMEAT CUT ERS & BUTCHER WORKMEN OF NORTH AMERICA, AFL,PETITIONERCases Nos. 01-RC-855 and 21-RC-894, respectively.DecidedOctober 13, 1949DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, a consolidated hearing was held beforeJerome Smith, hearing officer of the National Labor Relations Board.The hearingofficer's rulingsmade at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Herzog andMembersHouston and Gray].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The Petitioner in Case No. 21-RC-855 (herein called the Drivers)seeks a unit of drivers and helpers at the Employer's Los Angeles,California, plant.The Petitioner in Case No. 21-RC-894 (hereincalled the Amalgamated) seeks a unit of production and maintenanceemployees at the same plant, excluding drivers, office and clericalemployees, professional employees, guards, watchmen, and super-visors.The Amalgamated would include, in the alternative, thedrivers in the unit should the Board find that theirexclusion is inap-86 N. L. R. B., No. 74.539 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDpropriate.The Employer and United Packing House Workers ofAmerica, CIO (herein called the Intervenor), contend that, in viewof an 11-year bargaining history at the Employer's plant on a plant-wide basis, a single unit which includes production and maintenanceemployees, truck drivers, and helpers is an appropriate unit.The Intervenor, since its certification by this Board on August 29,1938, has continuously represented the production and maintenanceemployees, including drivers, in a single unit, its latest contract withthe Employer terminable on August 11, 1949, after the date of thehearing herein.'Of the 400 employees at the Employer's plant, 33 are truck driversand helpers, classified by the Employer as "drivers." 2The bulk oftheir time is devoted to driving.Two days each week they are almostentirely engaged in making deliveries of the Employer's products;during the other 3 days they make deliveries, transport livestock tothe Employer's plant from stockyards, and perform "inside" workat the plant which is the same as that regularly assigned to the pro-duction employees.This "inside" work, which includes loading,unloading and cooler work, generally considered to be part of the workof a truck driver, occupies up to 20 percent of their working time,under the supervision of the division superintendent, who also super-vises the production employees.The Board has established separate units of drivers in the meatpacking industry, notwithstanding the drivers' prior inclusion in abroader unit or the fact that they spend a portion of their workingtime performing the same functions as plant employees.3Under thecircumstances, and on the basis of the entire record in this proceeding,we find that the drivers may appropriately be included in a compre-hensive plant-wide unit or in a separate unit.Accordingly, we shall make no final unit determination at thistime, but shall direct that separate elections be held in the followingvoting groups at the Employer's Los Angeles, California, plant, ex-cluding office and clerical employees, professional employees, guards,and supervisors :(a)All drivers and helpers ;(b)All production and maintenance employees, excluding driversand their helpers.1 There is nocontentionthat this contractoperates as a bar toeither ofthe petitions.2Employees classifiedby the Employeras "drivers"are referred to by the Intervenoras "chauffeurs."3Matter of Swift & Company, d/b/a New England Dressed Meat andWoolCompany,81N.L.R.B. 1197,and casescited ;Matter ofRoyal Tallow& SoapCo., Inc.,78N. L. R. B. 834. ARMOUR AND COMPANY541DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in whichthese cases were heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations, among theemployees in the voting groups listed in paragraph 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whether,for purposes of collective bargaining :(1)The employees in group (a) desire to be represented by Meatand Provision Drivers Union, Local No. 626, AFL, or by United Pack-ing House Workers of America, CIO, or by neither;(2)The employees in group (b) desire to be represented by Amal-gamated Meat Cutters &- Butcher Workmen of North America, AFL, orby United Packing House Workers of America, CIO, or by neither 44Any participant in either election directed herein may,upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot.